EXHIBIT 10.2

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT (“Agreement”), dated as of 30th day of September, 2004, by and
among Illinova Corporation, an Illinois corporation ( “Illinova”), Ameren
Corporation, a Missouri corporation (“Ameren”), and JPMorgan Chase Bank, a New
York State Bank with an office in Houston, Harris County, Texas, as escrow agent
(the “Escrow Agent”).

 

W I T N E S S E T H

 

WHEREAS, Illinova and Ameren, among other parties, have entered into a Stock
Purchase Agreement dated as of February 2, 2004, as amended (the “Purchase
Agreement”), pursuant to which Ameren will purchase from Illinova, and Illinova
will sell to Ameren, all of the outstanding common stock of Illinois Power
Company, an Illinois corporation (“IPC”), subject to the terms and conditions
set forth in the Purchase Agreement; and

 

WHEREAS, under the terms of the Purchase Agreement, the Escrow Funds (as such
term is defined below) are to be delivered to the Escrow Agent and deposited
into the escrow account established hereunder to secure payment of the
indemnification obligations of Illinova and its Affiliates pursuant to the
Purchase Agreement as they relate to (i) the Baldwin Litigation and (ii) any
plant included within the Generation Assets (excluding the Baldwin plant) (the
“Other Plants”);

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, and intending to be legally bound, the
parties hereto agree as follows:

 

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Purchase Agreement. As used in
this Agreement the following terms shall have the meanings set forth below:

 

“Baldwin Litigation” shall mean the Action listed at item 1 of Schedule 3.11 to
the Purchase Agreement.

 

“Other Claim” shall mean a lawsuit by any state or federal agency having
authority to enforce the Clean Air Act (a) against IPC, (b) with respect to any
Other Plant, (c) which lawsuit is based on claims that are substantially the
same as the claims pending under the Baldwin Litigation on February 2, 2004 and
(d) which lawsuit is filed prior to October 1, 2004.

 

2. Appointment of Escrow Agent. Illinova and Ameren hereby appoint the Escrow
Agent to act as escrow agent hereunder and the Escrow Agent hereby accepts such
appointment for the purpose of receiving and disbursing the Escrow Funds in
accordance with the terms and conditions set forth herein.



--------------------------------------------------------------------------------

3. Deposit of Escrow Funds. At the Closing, Ameren will deliver to the Escrow
Agent, by wire transfer of same day funds, for deposit in an escrow account (the
“Escrow Account”), the sum of $100,000,000 (such sum, the “Escrow Funds”).

 

4. Investment of Escrow Funds. Promptly after the deposit of the Escrow Funds
pursuant to Section 3 hereof and until such time as all payments of principal
and interest are made pursuant to Section 5 hereof, the Escrow Agent shall
invest the Escrow Funds in and continue to invest the Escrow Funds in a JPMorgan
Money Market Account holding Cash Equivalents (as such term is defined below)
unless otherwise instructed in writing by Illinova to invest in Cash
Equivalents. For the purposes of this Agreement, “Cash Equivalents” shall mean
(a) securities with maturities of 360 days or less from the date of
determination, issued or fully guaranteed or insured by the United States
government or any agency thereof, (b) commercial paper (in an aggregate amount
of no more than $10,000,000 per issuer) of an issuer organized under the laws of
any State of the United States rated at least A-l by Standard & Poor’s
Corporation or P-l by Moody’s Investors Service, Inc., and (c) interest-bearing
demand deposits, insured certificates of deposit, time deposits, and bankers’
acceptances of any commercial bank organized under the laws of the United States
of America or any State thereof and is a member of the Federal Reserve System
which issues commercial paper rated as described in the preceding clause (b) and
has combined capital and surplus of at least $1,000,000,000 having maturities of
180 days or less from the date of determination, and (d) money market mutual
funds consisting of one or more of the investments specified in clause (a), (b)
or (c) above.

 

Receipt, investment and reinvestment of the Escrow Funds shall be confirmed by
the Escrow Agent as soon as practicable by account statement.

 

5. Escrow Payments. The Escrow Agent shall make a payment of all or part of the
Escrow Funds in respect of payments authorized by paragraphs (a) or (b) or (c)
below following receipt of joint instructions from Illinova and Ameren that such
payment is authorized.

 

(a) Payment to Illinova in Full. The Escrow Funds and any accumulated income
thereon shall be paid to Illinova following the earliest to occur of:

 

(i) Dynegy Holdings Inc.’s senior unsecured indebtedness obtaining a rating of
BBB- or higher from Standard & Poor’s or Baa3 or higher from Moody’s Investor
Services, Inc., and Dynegy Holdings Inc. shall not have reorganized under the
federal bankruptcy law after the date of this Agreement; or

 

(ii) Potential Liability (as defined below) is less than $20,000,000.

 

(b) Payment to Illinova in Part. Until the occurrence of any of the events set
forth in paragraph (a) of this Section 5, at the end of each calendar quarter
following the Closing Date, if the amount of Escrow Funds exceeds the Potential
Liability, such excess will be paid by the Escrow Agent to Illinova following
the end of such calendar quarter.

 

(c) Payment to Ameren. To the extent that Ameren or any of its Affiliates is
required to pay an amount with respect to the Baldwin Litigation or any Other
Claim, and such payment would be an Indemnifiable Loss pursuant to Article IX of
the Purchase Agreement, the Escrow Agent will

 

-2-



--------------------------------------------------------------------------------

pay to Ameren from the Escrow Funds the lesser of (x) such amount and (y) the
full amount of the Escrow Funds. To the extent of such payment, the Seller
Indemnitors’ indemnity obligation will be deemed discharged.

 

(d) Distributions of Income. On the last day of each March, June, September and
December, the Escrow Agent will pay to Illinova an amount equal to the net
income and gain earned on the Escrow Funds.

 

(e) Payment at Expiration Date. On the Expiration Date (as such term is defined
below), the Escrow Agent shall pay all amounts remaining in the Escrow Account
to Illinova; provided, however, that if, on the Expiration Date, a dispute is
pending between Ameren and Illinova with respect to Ameren’s entitlement to
receive a payment pursuant to paragraph (c) of this Section 5, the Escrow Agent
shall pay all amounts remaining in the Escrow Account to Illinova except for any
amount that is subject to such dispute (the “Disputed Amount”). The Escrow Agent
shall continue to hold the Disputed Amount pursuant to this Agreement until such
dispute is resolved. After the payment of any portion of the Disputed Amount, if
any, required to be made to Ameren pursuant to the resolution of such dispute,
the balance, if any, of the Disputed Amount shall be paid to Illinova. For
purposes of this Agreement, the term “Expiration Date” shall mean December 31,
2010.

 

(f) For purposes of this Agreement, “Potential Liability” shall mean, as of any
date, the amount that is the sum of :

 

(i) with respect to the Baldwin Litigation, the lesser of (A) $100,000,000 or
(B) the remaining cost to IPC of complying with any settlement, consent decree
or judgment applicable to IPC in the Baldwin Litigation; and

 

(ii) with respect to each Other Plant that is the subject of an Other Claim for
which a settlement, consent decree or judgment with respect to such Other Plant
has been entered into by or rendered against IPC, the remaining cost to IPC of
complying with such settlement, consent decree or judgment; and

 

(iii) with respect to each Other Plant that is the subject of an Other Claim for
which a settlement, consent decree or judgment with respect to such Other Plant
has not been entered into or rendered in such litigation or proceeding,
$15,000,000.

 

In the event that any settlement, consent decree or judgment requires action by
IPC other than the payment of money to any Governmental Authority, the cost to
IPC of compliance will be determined by applying estimated costs as determined
by an engineering firm mutually acceptable to Ameren and Illinova. The fees of
such engineering firm shall be shared equally by Ameren and Illinova.

 

(g) Ameren and Illinova agree to (i) jointly instruct the Escrow Agent to make
the payments provided for in this Section 5 when the circumstances that are
described therein arise, and (ii) endeavor in good faith to resolve disputed
matters.

 

-3-



--------------------------------------------------------------------------------

6. Taxation of Income on Escrow Funds. Illinova agrees that it shall include the
income on the Escrow Funds in its gross income for the taxable year of Illinova
in which such income is accrued (the “Taxable Year”).

 

7. Exculpation and Indemnification of Escrow Agent. It is understood and agreed
that the Escrow Agent shall:

 

(a) be under no duty to accept information from any person other than Ameren and
Illinova and only to the extent and in the manner provided in this Agreement;

 

(b) be protected in acting upon any written notice, opinion, request,
certificate, approval, consent or other document believed by it to be genuine
and to be signed by the proper party or parties;

 

(c) be deemed conclusively to have given and delivered any notice required to be
given or delivered hereunder if the same is in writing, and (i) sent by
nationally recognized overnight courier, (ii) sent by facsimile, or (iii) hand
delivered:

 

addressed to Illinova at:

 

Illinova Corporation

c/o Dynegy Inc.

1000 Louisiana St., Suite 5800

Houston, Texas 77002

Facsimile No.: (713) 507-6808

Attention: General Counsel

 

with a copy to:

 

O’Melveny & Myers LLP

1625 Eye Street, NW

Washington, DC 20006

Attention: David G. Pommerening

Facsimile No.: (202) 383-5414

 

and addressed to Ameren at:

 

Ameren Corporation

1901 Chouteau Avenue

St. Louis, MO 63166-6149

Attention: Steven R. Sullivan

Facsimile No.: (314) 554-4014

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52 Street

New York, NY 10019-6150

 

-4-



--------------------------------------------------------------------------------

Attention: Elliott V. Stein

Facsimile No.: (212) 403-2000

 

or, in each case, to such other address as any party hereto may specify by
notice in writing given in the manner described above in this paragraph (c);

 

(d) be indemnified and held harmless jointly and severally by the other parties
hereto against any claim made against it by reason of its acting or failing to
act in connection with any of the transactions contemplated hereby and against
any loss, liability or expense, including the expense of defending itself
against any claim of liability it may sustain in carrying out the terms of this
Agreement, except such claims as are occasioned by its bad faith, gross
negligence, willful misconduct, fraud or any other breach of fiduciary duty;

 

(e) have no liability or duty to inquire into the terms and conditions of any
agreements to which the Escrow Agent is not a party, its duties under this
Agreement being understood to be purely ministerial in nature;

 

(f) be permitted to consult with counsel of its choice and shall not be liable
for any action taken, suffered or omitted by it in good faith in accordance with
the written advice of such counsel; provided, however, that nothing contained in
this paragraph (f), nor any action taken by the Escrow Agent, or of any counsel,
shall relieve the Escrow Agent from liability for any claims which are
occasioned by its bad faith, gross negligence, willful misconduct, fraud or any
other breach of fiduciary duty, all as provided in paragraph (d) above;

 

(g) not be bound by any modification, amendment, termination, cancellation,
rescission or supersession of this Agreement, unless the same shall be in
writing and signed by the parties hereto;

 

(h) if and to the extent it is uncertain as to its duties and rights hereunder,
be entitled to refrain from taking any action other than to keep all property
held by it in escrow until it shall be directed otherwise in writing by Illinova
and Ameren, in accordance with this Agreement, or by a final judgment of a court
of competent jurisdiction;

 

(i) have no liability for any act or omission done pursuant to the instructions
contained or expressly provided for herein, or written instructions given by
Illinova and Ameren pursuant hereto;

 

(j) have the right, at any time, to resign hereunder by giving written notice of
its resignation to Illinova and Ameren, at their addresses set forth above, at
least 30 Business Days prior to the date specified for such resignation to take
effect; in which case, upon the effective date of such resignation:

 

(i) all cash and other payments and all other property then held by the Escrow
Agent hereunder shall be delivered by it to such person as may be designated in
writing by Illinova and Ameren, whereupon the Escrow Agent’s obligations
hereunder shall cease and terminate;

 

-5-



--------------------------------------------------------------------------------

(ii) if no such person has been designated by such date, the Escrow Agent’s sole
responsibility thereafter shall be to keep all property then held by it and to
deliver the same to a person designated in writing by Illinova and Ameren, or,
if no such person shall have been so designated, in accordance with the
directions of a final order or judgment of a court of competent jurisdiction,
and the provisions of paragraphs (f), (j) and (k) of this Section 7 shall remain
in effect;

 

(k) be reimbursed upon its request for all reasonable expenses, disbursements
and advances incurred or made by it in accordance with any provisions of this
Agreement, except any such expenses, disbursements or advances as may be
attributable to its gross negligence, willful misconduct, bad faith, fraud or
other breach of fiduciary duty. All reimbursements pursuant to this Section 7(k)
shall be made one-half by Illinova and one-half by Ameren;

 

(l) Illinova and Ameren each hereby agree to pay the Escrow Agent for its
services hereunder in accordance with the Escrow Agent’s fee schedule as
attached as Schedule I hereto as in effect from time to time and to pay all
expenses reasonably incurred by the Escrow Agent in connection with the
performance of its duties and enforcement of its rights hereunder and otherwise
in connection with the preparation, operation, administration and enforcement of
this Agreement, including, without limitation, attorneys’ fees, brokerage costs
and related expenses incurred by the Escrow Agent (the “Escrow Agent’s Fees”).
The foregoing notwithstanding, each of Illinova and Ameren will be responsible
for one half of the Escrow Agent’s Fees and shall not be jointly or severally
liable for the other’s share of the Escrow Agent’s Fees. In the event that
Illinova fails to pay its share of the Escrow Agent’s Fees as and when the same
are due, the Escrow Agent may charge to and set off any or all of such unpaid
Escrow Agent’s Fees from interest earned on the Escrow Funds without any further
notice; and

 

(m) in no event shall the Escrow Agent be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action and, further, the
Escrow Agent shall have no liability for any loss arising from any cause beyond
its control, including, but not limited to, the following: (a) acts of God or
force majeure, including, without limitation, war (whether or not declared or
existing), revolution, insurrection, riot, civil commotion, accident, fire,
explosion, stoppage of labor, strikes and other differences with employees; (b)
any delay, error, omission or default of any mail, courier, telegraph, cable or
wireless agency or operator; or (c) the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.

 

8. Representations and Warranties of Illinova. Illinova hereby represents and
warrants to each other party hereto that:

 

(a) this Agreement has been duly authorized, executed and delivered by Illinova
and is the legal, valid and binding agreement of Illinova, enforceable against
Illinova in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
the rights and remedies of creditors generally and to general principles of
equity (regardless of whether in equity or at law); and

 

-6-



--------------------------------------------------------------------------------

(b) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not violate any
provision of, or be an event that is or, with the passage of time will result
in, a violation of, or result in the acceleration of or entitle any party to
accelerate (whether after the giving of notice or lapse of time or both) any
obligation under or pursuant to any mortgage, lien, lease, agreement,
instrument, order, arbitration award, judgment or decree to which Illinova is a
party or by which it or any of its assets are bound.

 

9. Representations and Warranties of Ameren. Ameren hereby represents and
warrants to each other party hereto that:

 

(a) this Agreement has been duly authorized, executed and delivered by Ameren,
and is the legal, valid and binding agreement of Ameren, enforceable against
Ameren in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
the rights and remedies of creditors generally and to general principles of
equity (regardless of whether in equity or at law); and

 

(b) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not violate any
provision of, or be an event that is or, with the passage of time will result
in, a violation of, or result in the acceleration of or entitle any party to
accelerate (whether after the giving of notice or lapse of time or both) any
obligation under or pursuant to any mortgage, lien, lease, agreement,
instrument, order, arbitration award, judgment or decree to which Ameren is a
party or by which it or any of its assets is bound.

 

10. Representations and Warranties of the Escrow Agent. The Escrow Agent hereby
represents and warrants to each other party hereto that:

 

(a) this Agreement has been duly authorized, executed and delivered by the
Escrow Agent, and is the legal, valid and binding agreement of the Escrow Agent,
enforceable against the Escrow Agent in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting the rights and remedies of creditors generally and to
general principles of equity (regardless of whether in equity or at law); and

 

(b) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not violate any
provision of, or be an event that is or, with the passage of time will result
in, a violation of, or result in the acceleration of or entitle any party to
accelerate (whether after the giving of notice or lapse of time or both) any
obligation under or pursuant to any mortgage, lien, lease, agreement,
instrument, order, arbitration award, judgment or decree to which the Escrow
Agent is a party or by which it or any of its assets is bound.

 

11. Notices. All requests, notices or other communications hereunder shall be in
writing, shall be deemed to have been given and delivered if the same is in
writing, and (i) sent by nationally recognized overnight courier, (ii) sent by
facsimile, or (iii) hand delivered to

 

-7-



--------------------------------------------------------------------------------

the address of Illinova and Ameren, set forth in Section 7(c), and (ii) to the
address of the Escrow Agent as follows:

 

JPMorgan Chase Bank

600 Travis Street, Suite 1150

Houston, Texas 77002

Attn: May Ng

 

Facsimile No. (713) 216-6927

 

12. Miscellaneous.

 

(a) Illinova represents that the transfers of the Baldwin plant and the Other
Plants contemplated in the Asset Transfer Agreements were completed on October
1, 1999. If the transfers of the Baldwin plant and the Other Plants contemplated
in the Asset Transfer Agreements were completed at a later date than October 1,
1999, the parties agree that the reference to October 1, 2004 in this Agreement
shall instead refer to the fifth anniversary of the date on which such transfers
were completed.

 

(b) Nothing in this Agreement is intended to or shall confer upon anyone other
than the parties hereto any legal or equitable right, remedy or claim. This
Agreement shall be governed by, and its provisions construed in accordance with,
the laws of the State of New York applicable to contracts made and to be wholly
performed within such state and may be modified only in writing signed by each
of the parties hereto. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute one and the same instrument. Section headings
contained in this Agreement are solely for convenience of reference and shall
not affect the meaning or interpretation of any term or provision hereof. All
signatures of the parties to this agreement may be transmitted by facsimile, and
such facsimile will, for all purposes, be deemed to be the original signature of
such party whose signature it reproduces, and will be binding upon such party.

 

(c) In the event funds transfer instructions are given (other than in writing at
the time of execution of the Agreement), whether in writing, by telefax, or
otherwise, the Escrow Agent is authorized to seek confirmation of such
instructions by telephone call-back to the person or person designated on
Schedule II hereto, and the Escrow Agent may rely upon the confirmations of
anyone purporting to be the person or persons so designated. The persons and
telephone numbers for call-backs may be changed only in writing actually
received and acknowledged by the Escrow Agent. The parties to this Agreement
acknowledge that such security procedure is commercially reasonable.

 

It is understood that the Escrow Agent and the beneficiary’s bank in any funds
transfer may rely upon any account numbers or similar identifying numbers
provided by either of the other parties hereto (provided that the Escrow Agent
has acted only in accordance with such account numbers or similar identifying
numbers without error or omission) to identify (i) the beneficiary, (ii) the
beneficiary’s bank, or (iii) an intermediary bank. The Escrow Agent may apply
any of the escrowed funds for any payment order it executes using any such
identifying number, even where its use may result in a person other than the
beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank or an intermediary bank, designated.

 

-8-



--------------------------------------------------------------------------------

(d) This Agreement shall terminate upon the disbursement, in accordance with
Sections 5 or 7(j) hereof, of the Escrow Funds in full; provided, however, that
in the event all fees, expenses, costs and other amounts required to be paid to
Escrow Agent hereunder are not fully and finally paid prior to termination, the
provisions of Section 7(l) and 7(d) hereof shall survive the termination.

 

(e) This Agreement shall not be assigned by any party hereto without the prior
written consent of the other parties hereto, which consent shall not be
unreasonably withheld, delayed, or conditioned.

 

13. Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

Tax Certification: Taxpayer ID#:                             

 

NOTE: The following certification shall be used by and for a U.S. resident only.
Non-residents must use and provide Form W8-BEN

 

Customer is a (check one):

 

         Corporation             Municipality             Partnership   
         Non-profit or Charitable Org          Individual             REMIC   
         Trust             Other                     

 

Under the penalties of perjury, the undersigned certifies that:

 

(1) the entity is organized under the laws of the United States;

 

(2) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

 

(3) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

 

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

 

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

 

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

ILLINOVA CORPORATION By:  

/s/ R. Blake Young

--------------------------------------------------------------------------------

Name:   R. Blake Young Title:   Executive Vice President-Administration    
    and Technology

 

-10-



--------------------------------------------------------------------------------

Tax Certification: Taxpayer ID#:                             

 

NOTE: The following certification shall be used by and for a U.S. resident only.
Non-residents must use and provide Form W8-BEN

 

Customer is a (check one):

 

         Corporation             Municipality             Partnership   
         Non-profit or Charitable Org          Individual             REMIC   
         Trust             Other                     

 

Under the penalties of perjury, the undersigned certifies that:

 

(4) the entity is organized under the laws of the United States;

 

(5) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it); and

 

(6) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.

 

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

 

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

 

Conforming comments

 

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

AMEREN CORPORATION By  

/s/ Steven R. Sullivan

--------------------------------------------------------------------------------

Name:   Steven R. Sullivan Title:   Senior Vice President     Regulatory Policy,
General Counsel         and Secretary JPMORGAN CHASE BANK By  

/s/ May Ng

--------------------------------------------------------------------------------

Name:   May Ng Title:   Vice President     Trust Officer

 

-11-